            Case 1:14-cr-00562-GHW Document 166 Filed 07/22/20 Page 1 of 1

   LAW OFFICES OF JILL R. SHELL0W

   Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
   All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

MEMORANDUM ENDORSED                                                 USDC SDNY
                                             July 21, 2020          DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
                                                                                7/22/20
                                                                    DATE FILED:
   BYECFONLY
   The Honorable Gregory H. Woods
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

          RE:      United States v. Fausto Corn.iel-Lopez, 14-cr-562 (GHW)

   Dear Judge Woods:

         The CJA Clerk's Office has advised me that CJA appointed counsel working on
   compassionate release motions are required to be reappointed by the Court in order to be
   compensated for this new litigation. Accordingly, I respectfully request that Your Honor re­
   appoint me as CJA counsel for Fausto Corniel-Lopez, nuncpro tune to June 18, 2020, in
   connection with Mr. Corniel's request for compassionate release based on the COVID-19
   pandemic.

          Thank you for your consideration.

                                                  Respectfully submitted,


                                                   JQ�--
                                                  Jill R. Shellow
                                                  Attornryfor Fausto Corniel-Lopez


   cc:    Fausto Corniel-Lopez (by legal mail)
     Application granted. Counsel is appointed nunc pro tunc to June 18, 2020 for
     the limited purpose described in this letter.
     SO ORDERED
     July 22, 2020




   Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
